JONES, J.,
dissenting.
I respectfully dissent.
*597I cannot join the majority opinion because, however compelling it may appear, it fails to apply the plain language of the probate statutes, interprets those statutes contrary to the clear intent expressed in them and contrary to established cases of the Colorado appellate courts, and, literally, re-writes those statutes to effect a result that the majority, rather than the General Assembly, would seek.
The undisputed facts are that the decedent, Hazel M. Hall, died on August 7, 1989. The personal representative published a notice to creditors in December 1989, advising that claims against the estate must be presented by April 30, 1990. Thereafter, on January 4, 1990, claimant filed a “statement” with the district court claiming approximately $26,000 in compensation for care and maintenance of the deceased. On March 4, 1991, claimant filed a letter with the court claiming approximately $650 in travel expenses as a witness in litigation involving the estate.
The estate was closed October 25, 1993. On July 13, 1994, following closure of the estate, the personal representative filed a written notice with the court disallowing both claimant’s claims. Claimant then filed the petition for allowance of claims at issue here.
Following a hearing, the district court, sitting in probate, found and concluded that claimant had failed to file her petition within the time period set forth in § 15-12-804(2), C.R.S. (1987 Repl.Vol. 6B). Thus, the court dismissed claimant’s petition as untimely.
On appeal, claimant contends that the district court erred in holding that her petition was untimely. The crux of her argument is that because the personal representative failed to disallow her claims in a timely manner, the claims were allowed by operation of law. Thus allowed, she asserts, the personal representative’s subsequent disallowance of the claims triggered her right under § 15-12-806(2) to, within 60 days, either petition the court or commence a proceeding against the personal representative for the allowance.
I agree with claimant that a failure to disallow a claim in writing results in an allowance of the claim. Section 15-12-806(1), provides in pertinent part:
If the personal representative fails to mail notice to a claimant of action on his claim within sixty days after the time for original presentation of the claim has expired, the claim shall be deemed to be allowed.
See Wishbone, Inc. v. Eppinger, 829 P.2d 434 (Colo.App.1991); In re Estate of Roddy, 784 P.2d 841 (Colo.App.1989). I disagree, however, with claimant’s assertion that a dis-allowance of her claims by the personal representative in July 1994 triggers the right provided under § 15-12-806 to petition or commence a proceeding on those claims.
Security Savings & Loan Ass’n v. Estate of Kite, 857 P.2d 430 (Colo.App.1992) is dis-positive of this issue. There, as here, claimants presented their claim in a timely manner under § 15-12-803, C.R.S. (1987 Repl. Vol. 6B), as it existed prior to repeal and reenactment in 1990. And, following the estate’s disallowance of the claim, claimants filed their petition for allowance within the sixty day time limitation set forth in § 15-12-806(1). The Kite panel rejected the claimants’ argument, similarly asserted here, that because it had met the time requirements of § 15-12-806 the petition was “timely”. The court concluded, instead, that timeliness turns on compliance with § 15-12-804(2), a statute of nonclaim. This statute provides in relevant part:
A claimant having a claim ... may commence a proceeding against the personal representative ... to obtain payment of his claim ... The commencement of any proceeding on any claim ... must occur within the time limited for presenting the claim ...
In reaching this conclusion, the court recognized that the basic purpose of the probate code is to promote the speedy and efficient settlement of estates. It held that consistent with this purpose, the nonclaim statute prohibited absolutely the initiation of litigation beyond the time permitted for presentation of a claim. See also Public Service Co. v. Barnhill, 690 P.2d 1248 (Colo.1984).
Moreover, the court reasoned, in light of the operation of the nonclaim statute, whether the personal representative of the estate *598failed to allow or disallow a claim before the period provided in § 15-12-804(2) ran, § 15-12-806(1) would not enlarge the time to commence an action to enforce the claim. Rather, any 60-day extension triggered by a personal representative’s disallowance of a claim could not run beyond the applicable statute of limitations. See also Wishbone, Inc. v. Eppinger, supra. Accordingly, the court concluded:
[E]ven though the personal representative has not yet allowed or disallowed a claim, the nonclaim statute requires a claimant to commence an action [to enforce his claim] within the time permitted for presentation of a claim.
This case is, in all significant respects, indistinguishable from the Kite case. The parties do not dispute that the claim for care and maintenance of the decedent was presented prior to the April 30, 1990, limitation set in the notice to creditors. See § 15-12-803(l)(a), C.R.S. (1987 Repl.Vol. 6B) (repealed and reenacted in 1990). Likewise, the claim for litigation expenses was presented before June 1991, that is, within four months after it arose. See § 15-12-803(2)(a), C.R.S. (1987 Repl. Vol 6B). Moreover, the petition for allowance was filed within sixty days of the personal representative’s written notice of disallowance.
Despite claimant’s compliance with these statutory deadlines, however, there is no indication in the record that she complied with § 15-12-804(2). Specifically, there is no evidence that claimant commenced a proceeding against the personal representative in district court before April 30, 1990, to enforce her claim that arose before the death of the decedent. Nor is there evidence that she commenced a similar proceeding prior to June 1991 to enforce her claim which arose after the decedent’s death.
Without ambiguity, obstruction, or obfuscation, the General Assembly stated, in § 15-12-804(2): “The commencement of any proceeding on any claim ... must occur within the time limited for presenting the claim.” (emphasis added) Its basic purpose in so stating is to promote the speedy and efficient settlement of estates. This being so, the time limits under the nonclaim statute for presentation of a claim are jurisdictional. See Wishbone, Inc. v. Eppinger, supra, 829 P.2d at 437.
Thus, claimant’s failure timely to commence her proceedings against the personal representative deprived both the district court and this court of jurisdiction over the subject matter of the claims.
Under these circumstances, I conclude that claimant’s petition was, indeed, untimely and the district court did not err in ordering the petition dismissed.
I note that claimant and the majority argue that the conclusion I reach is inconsistent with the statute’s purpose of promoting the speedy and efficient administration of a decedent’s estate. To the contrary, claimant’s petition, filed approximately five years after the decedent’s death, and the conflict>-ing evidence in the record on the action taken, if any, on her claims during that time, illustrates the need for and purpose of a nonclaim statute and for its strict enforcement.
In absolutely barring the initiation of litigation after a specified period of time, § 15-12-804(2) ensures that, all litigation is commenced promptly, thus allowing the parties a full and fair opportunity to obtain important evidence and to develop their case. Additionally, it encourages a foreseeable end to the risk of potential litigation. See generally Public Service Co. v. Barnhill, supra.
Furthermore, it is to be presumed that the General Assembly foresaw that certain inequities might obtain in the scheme it promulgated for the speedy and efficient administration of estates. Apparently, the General Assembly weighed more heavily in the balance the just and efficient handling of estates generally than the less than occasional bar to a claim against an estate that might occur through otherwise proper application of the statutes.
What is certain, however, is that any such results are to be addressed by the General Assembly itself. Such attempts on the part of judges, however well-intentioned, amount to no more than unwarranted judicial legislating that is unnecessary and improper here. See Colo. Sess. Laws 1996, ch. 139, § 15-12-*599804(2) at 660 (amendment by the General Assembly to § 15-12-804(2), not applicable here retroactively because it amends the statute and does not merely clarify it).
Therefore, I would affirm the order of the district court dismissing claimant’s petition.